This is an appeal from an order of the Circuit Court for Anne Arundel County dismissing a petition asking to have the name of Thomas Davis erased from the registration books of the Third Ward of the Sixth Election District of that county.
According to the allegations of the petition and the statement of facts contained in the record it appears that prior to October 8th, 1901, Davis was a duly registered voter in the Second Precinct of the First Election District of the same county. Having removed to the Third Ward or Precinct of the Sixth District he applied to its Board of Registry for registration on their books, producing at the time a certificate of removal in due form from the Board of Registry of the precinct in which he had formerly been registered. This certificate contained copies of all of the entries concerning Davis which appeared upon the books of his former precinct and had constituted the evidence of his being a duly qualified voter thereof.
When he presented himself for registration to the Board of Registry of the Third Ward of the Sixth District they administered an oath to him, but instead of putting to him the interrogatories required by sec. 16 of Art. 33 of the Code, to be put to an applicant for registration they examined him as to the truth of the statements of the affidavit endorsed on his certificate of removal and his replies being in the affirmative they registered him on their books. That affidavit was that the applicant was the party to whom it was issued and that he had removed to the precinct and district in which he now sought to be registered.
The first question presented by the record is whether sec. 26 of Art. 33 of the Code, which provides for changing the place of registration of a voter who has moved from a precinct in which he was already registered to another precinct or district, contemplates his registration de novo in his new precinct or a mere transfer of his former registration. The section under consideration relates to what are sometimes called intermediate registrations i.e. to those occurring between the times *Page 711 
fixed by law for general registrations of all of the voters of the State. It provides that at the times therein mentioned "names may be added on the registers in the same way upon sworn application as in the case of a general registration and all the same forms and requirements shall be observed. If it shall appear that any applicant had been upon the registry in any other precinct of any county at any time since the beginning of the last general registration for such precinct, his name shall not be added to the registry where application is made until he produces a certificate of removal given him by the Board of Supervisors of said county or by the Board of Registry for such other precinct."
The language used in this section is plain and unambiguous. It does not even suggest that the certificate of removal is to operate as a transfer of registration. It directs that the new names be added to the registry in the same way upon sworn application as in the case of a general registration and distinctly declares that all the same forms and requirements shall be observed. The purpose of requiring an applicant whose name already appears upon the books of some other precinct to produce a certificate of its removal therefrom as a condition precedent to registration is obvious. It is to prevent the duplication of names upon the registration books and thus remove the opportunity for fraudulent voting.
It may be contended that practically the same result would be obtained by using the certificate of removal as a transfer and transcribing from it into the new registry the same entries which when they were upon the old books secured to the person to whom they referred the right to vote in the precinct in which he then resided, but the language used in the statute is too clear to admit of any such construction.
When Davis made application to be registered in the Sixth District and produced his certificate of removal the registers should have sworn and interrogated him in the same manner as if he had for the first time presented himself for registration.
We think, however, that if he in fact possessed the qualifications *Page 712 
entitling him to register he should not be deprived of his registration or his vote by the failure or mistake of the registers in dealing with his case. He should have been permitted to show in the Circuit Court under the present proceeding that he was entitled to be registered and if he did so, and in the absence of anything to the contrary in the record we would presume that he did, the petition was properly dismissed.
Inasmuch, however, as there is no bill of exceptions in the record and the statement as to the facts signed by counsel was obviously prepared after the trial of the case the appeal is not properly before us and will be dismissed.
Appeal dismissed.
(Decided October 29th, 1901.)